Case: 15-41482      Document: 00513798462         Page: 1    Date Filed: 12/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-41482                                 FILED
                                  Summary Calendar                       December 15, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

ANTONIO MONTES-RUIZ, Also Known as Tonio,

                                                 Defendant–Appellant.




                  Appeals from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 4:12-CR-19-16




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       The attorney appointed to represent Antonio Montes-Ruiz has moved for



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41482    Document: 00513798462     Page: 2   Date Filed: 12/15/2016


                                 No. 15-41482

leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Montes-Ruiz has filed a response and a motion to withdraw his guilty plea and
for an evidentiary hearing. The record is not sufficiently developed to allow us
to make a fair evaluation of Montes-Ruiz’s claims of ineffective assistance of
counsel or his claims that coercion or duress tainted his guilty plea; we there-
fore decline to consider the claims on direct review. See United States v. Isgar,
739 F.3d 829, 841 (5th Cir. 2014); United States v. Corbett, 742 F.2d 173, 176–
78 (5th Cir. 1984).

      We have reviewed counsel’s brief, relevant portions of the record re-
flected therein, and Montes-Ruiz’s response and his motion. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for appel-
late review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the appeal is
DISMISSED. See 5TH CIR. R. 42.2. Montes-Ruiz’s motion to withdraw his
guilty plea and for an evidentiary hearing, docketed as a motion for extra-
ordinary relief, is DENIED.




                                       2